DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Remarks
The present Office Action is in response to Applicant’s amendment filed on  04/22/2022.  Claims 1-13, 15-22, and 24-30 are still pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites, “receive, from the wireless node, an uplink transmission payload size that is associated with the wireless node and greater than a cumulative size of all the generated packets”, (emphasis added). However, the current specification does not support the limitation.
Applicant is welcomed to point out to parts of the specification where the limitation is supported.
Claims 15-17 are also rejected by the virtue of their dependency on claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Condoluci et al (Applicant’s admitted prior arts “LTE-direct vs Wifi-direct for machine-type communication over LTE-A systems”) (hereinafter Condoluci) in view of FEHRENBACH et al. (US 20200092685 A1) (hereinafter Fehrenbach) and further in view of BAGHEL et al. (US 20170111754 A1) (hereinafter Baghel).

As to claim 1, Condoluci et al teaches an apparatus for wireless communication (see in particular page 1 left-hand column line 14: “aggregator’), comprising a processing system configured to:
form a cluster with the apparatus and one or more first wireless nodes (see in particular page 1 left-hand column lines 12-14: "MTC devices are grouped in a cluster; among the cluster members, one terminal acts as aggregator’), wherein each of the one or more first wireless nodes has a low data rate demand relative to a system bandwidth (see in particular page 1 left-hand column lines 38-41: "MTC puts constraints in terms of: [...] computational efficiency of low-complexity embedded devices");
determine to serve as a relay node for the cluster and generate a first set of packets for uplink transmission to a base station (see in particular page 1 left-hand column lines 13-16: "among the cluster members, one terminal acts as aggregator in charge for (i) receiving data from neighboring terminals via D2D links and (ii) relaying the aggregated data to the base station via macro-cellular link’); and
a transceiver configured to receive a second set of packets from the one or more first wireless nodes, wherein the processing system is configured to combine packets into an uplink payload based on the determination, and wherein the transceiver is configured to transmit, to the base station, the uplink payload based on the determination (see in particular page 2 right-hand column lines 33-40: "The intra-cluster D2D communications are managed according to an ideal Round Robin policy set by the aggregator, thus assuming a priori knowledge of the network composition. Then, the aggregator exploits a decode-and-forward (DF) relaying configuration operating in half duplex TDD mode, i.e., cluster members send their data to the aggregator which will then forward all aggregated data to the eNodeB").
However, Condoluci fails to disclose wherein one of the one or more first wireless nodes serves as the relay node for the cluster after the apparatus serves as the relay node for the cluster.
In the same field of endeavor, Fehrenbach wherein one of the one or more first wireless nodes serves as the relay node for the cluster after the apparatus serves as the relay node for the cluster (FIG. 2, for UE 12A in group #1 or UE-Group 17 serving as relay,  par. 0108, “a UE Group 17 may comprises a Group Manager UE 11 and two (or even more) Group Member UEs 12A, 12B. The Group Manager UE 11 may communicate with the second and the third UE 12A, 12B.”, and par. 0110-0111, “a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A. The first Group Member UE 12A will pass the side link message to the second Group Member UE 12B… wherein the second Group Member UE 12B transmits a side link message to the first Group Member UE 12A. The first Group Member UE 12A passes this message to the Group Manager UE 11.”; see also FIG. 17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use or select a second node or UE as relay between group manger relay and other nodes in a group or cluster as taught by Fehrenbach to the cluster members and the terminal acting as aggregator in charge as disclosed by Condoluci for purpose of relaying in a device between the aggregator in charge and other nodes in a cluster.
However, Condoluci as modified by Fehrenbach, fails to explicitly disclose wherein the processing system is configured to combine the generated first set of packets and the received second set of packets into an uplink payload based on the determination.
In the same field of endeavor, Baghel disclose wherein the processing system is configured to combine the generated first set of packets and the received second set of packets into an uplink payload based on the determination (par. 0009, “the apparatus can combine the first packet and the second packet to produce a combined packet. Additionally, the apparatus can modify a header of the combined packet at the Uu protocol stack to identify the first packet as relayed uplink traffic from the second UE and the second packet local data from the first UE”, par. 0041-0042, “The second UE 104 may be further configured to receive a second packet at a Uu protocol stack of the second UE 104. The second UE 104 may combine the packet from the first UE 104a and the second packet (received at the Uu protocol stack of the second UE 104) to produce a combined packet.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate combining packet including a first packet associated with the first UE and a second packet from a second UE as taught by Baghel to the aggregator relays the aggregated data in one single data packet to the eNodeB as disclosed by Condoluci as modified by Fehrenbach for purpose of aggregate a first packet associated with the first UE and a second packet from a second UE by the relay UE or aggregator.
As to claims 2, Condoluci teaches the processing system is configured to coordinate the formation of the cluster with the base station (see in particular page 3 right-hand column lines 29-31: “The MTC device with the highest macro- cellular CQI is elected as aggregator (by the eNodeB)");
As to claim 10 Sharma teaches the transceiver is configured to receive the data. Condoluci et al fails to teach further receive a third set of packets from the base station; the processing system is configured to determine a destination for the third set of packets among the one or more first wireless nodes; and the transceiver is configured to transmit the third set of packets to the one or more first wireless nodes in accordance with the determination of the destination and  to exchange, upon establishing a relay link in the cluster, payload sizes of uplink transmissions with the first one or more wireless nodes; the first set of packets have a larger payload than the second set of packets and the base station communicate via a millimeter wave (nmWave) wireless communication network corresponding to carrier frequencies of 24 GHz to 52.6 GHz or beyond 52.6 GHz.  However, the Examiner takes Official Notices that these claims are well known in the arts. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of these recites limitations into the system of Condoluci as modified by Fehrenbach as modified by Baghel in order to enhance the system performance of the communication system.
As to claims 12, Condoluci teaches the processing system apparatus and the wireless nodes are low- complexity Internet-of-Things, loT, wireless devices (see in particular page 1 left-hand column lines 28-41: "MTC is expected to play a key role in the 5G scenario [...] in different fields [...] belonging to the Internet of Things (loT) ecosystem [...], MTC puts constraints in terms of: [...] computational efficiency of low-complexity embedded devices");

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Condoluci in view of Fehrenbachin in view of Baghel and further view of Sharma et al. (US 20200351779) (hereinafter ).

As to claims 3, Condoluci teaches the transceiver is configured to receive of claim 1, Condoluci as modified by Fehrenbachin as modified by Baghel fails to teach at least one of location information of wireless nodes in a network, wake-up schedules of the wireless nodes in the network, or relay node schedules of the wireless nodes in the network from the base station or the one or more first wireless nodes; the processing system is configured to join the cluster based on at least one of the location information, the wake-up schedules, or the relay node schedules;  yy teaches at least one of location information of wireless nodes in a network, wake-up schedules of the wireless nodes in the network, or relay node schedules of the wireless nodes in the network from the base station or the one or more first wireless nodes; the processing system is configured to join the cluster based on at least one of the location information, the wake-up schedules, or the relay node schedules (figure 7, paragraphs 117, 119). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Sharma into the system of Condoluci as modified by Fehrenbach as modified by Baghel in order to transmit data with relatively high latency tolerance.
As to claim 4, Sharma teaches the transceiver is configured to receive, from one or more clusters including the cluster, cluster information including at least one of location information of wireless nodes in the clusters, wake-up schedules of the wireless nodes in the clusters, or relay node schedules of the wireless nodes in the clusters; and the processing system is configured to determine to join the cluster based on the cluster information (paragraphs 117-119) with the motivate the same as claim 3.
As to claim 5, Sharma teaches the transceiver is configured to transmit, to the base station, a request to join a cluster, the request indicating node information including at least one of location information of the apparatus, a wake-up schedule of the apparatus, or a battery status of the apparatus; and receive instructions from the base station to join the cluster (paragraph 33) with the motivate the same as claim 3.
As to claim 9, Sharma teaches the apparatus and the one or more first wireless nodes have a same wake-up schedule or different wake-up schedules comprising a wake-up period at multiples of an indicated period (paragraph 45) with the motivate the same as claim 3.
Allowable Subject Matter
Claims 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-22 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious, the claimed limitation, “the first wireless node serves as the relay node in the cluster for a first time period and a third wireless node from the one or more second wireless nodes serves as the relay node for a second time period; and a transceiver configured to communicate with the cluster: via the first wireless node during the first time period based on the determination, and via the third wireless node after the first time period and during the second time period”, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-22, and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant has failed to reasonably challenge the Examiner's assertions of well-known subject matter in the previous Office action(s) pursuant to the requirements set forth under MPEP § 2144.03.  A “reasonable challenge” is an explicit demand for evidence set forth by Applicant in the next response, including a statement why the noticed fact is not considered to be common knowledge or well-known in the art. A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate.  Accordingly, the claim limitations the Examiner considered as “well known” in the first Office action, i.e. “the transceiver is configured to receive a third set of packets from the base station; the processing system is configured to determine a destination for the third set of packets among the one or more first wireless nodes; and the transceiver is configured to transmit the third set of packets to the one or more first wireless nodes in accordance with the determination of the destination”, are now established as admitted prior art of record for the course of the prosecution.  See In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943) and MPEP § 2144.03, paragraph (C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Shu (US 9549405 B2) disclose Wireless Transmission Method, Access Point, And Station.
Faurie et al. (US 20160338095 A1) disclose TRANSMITTING A SCHEDULING REQUEST FOR A DEVICE-TO-DEVICE TRANSMISSION.
Chou et al. (US 20160014668 A1) disclose FACILITATING ENERGY EFFICIENCY EMPLOYING RELAY TRANSMISSION MODE OF MULTIPLE DEVICE COORDINATION IN WIRELESS COMMUNICATION SYSTEMS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642